 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDLexington Convalescent&Nursing Home, Inc.andRetail Store Employees Union,Local789, affiliatedwith RetailClerksInternationalLexington Convalescent&Nursing Home, Inc.andRetail Store Employees Union,Local 789, affiliatedwith RetailClerksInternational Association, AFL-CIO, Petitioner.Cases 18-CA-2985 and 18-RC-8255April 23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn December 16, 1970, Trial Examiner John P. VonRohr issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner's Deci-sion. The Trial Examiner also recommended that theelection conducted in Case 18-RC-8255 be set asideand the petition therein be dismissed. The GeneralCounsel filed exceptions to the Recommended Orderand a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, the brief and theentire record in this proceeding, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Order ofthe Trial Examiner and hereby orders that Respondent,Lexington Convalescent & Nursing Home, Inc., St.Paul,Minnesota, its officers, agents, successors, andassigns, shall take the action set forth in the Trial Ex-aminer's Order, as so modified.'We adoptpro formathe Trial Examiner's findings, conclusions, andrecommendations to which there were no exceptions.1.Delete paragraph 2(a) of the Recommended Orderand substitute the following:(a)Offer to Lola Finney and Lorraine Kippelsimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substan-tially equivalent positions without prejudice totheir seniority and other rights and privileges, andmake them whole for any loss of pay they mayhave suffered as a result of the discriminationpracticed against them, in the manner set forth inthe section of this Decision entitled "TheRemedy."2.Substitute the attached notice for the Trial Ex-aminer's notice.IT IS FURTHER ORDERED that the petition in Case18-RC-8255 be, and it hereby is, dismissed, and thatthe election held in that case be, and it hereby is, setaside, and all proceedings in that case vacated.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our em-ployees or applicants for employment about theirunion sympathies or activities.WE WILL NOT refuse to bargain collectivelywith Retail Store Employees Union, Local 789,affiliated with Retail Clerks International Associa-tion, AFL-CIO, as the exclusive representative ofemployees in the appropriate bargaining unit. Theappropriate unit is:All our employees employed at our Lexing-tonHome, excluding office clerical em-ployees, licensed practical nurses, registerednurses, the administrator and other supervi-sors and guards as defined by the Act.WE WILL bargain upon request with the above-named Union as the exclusive representative of allemployees in the unit described above with respectto wages, hours, and other terms and conditions ofemployment and if an understanding is reachedembody such understanding in a signed agree-ment.WE WILL NOT discourage our employees fromjoining or assisting the above-named Union, orany other labor organization, by discharging themor otherwise discriminating against them.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of the rights guaranteed them by Section 7 ofthe Act.190 NLRB No. 30 LEXINGTON CONVALESCENT HOMEWE WILL offer to Lola Finney and LorraineKippels immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent positions without preju-dice to their seniority and other rights and privi-leges, and make them whole for any loss of paysuffered when we discharged them for joining andassisting the Union.All our employees are free to become or to refrainfrom becoming members of the above-named Union orany other labor organization.LEXINGTONCONVALESCENT& NURSING HOME.INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 316 Federal Building, 110 South Fourth Street,Minneapolis,Minnesota 55401, Telephone 612-725-2611.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon a charge andan amended charge filed on May 13, 1970, and June 15, 1970,respectively, the General Counsel of the National Labor Re-lations Board, for the Regional Director of Region 18 (Min-neapolis,Minnesota)issued a complainton July 30, 1970,againstLexington Convalescent & Nursing Home, Inc.,herein called the Respondent or the Company, alleging it hadengaged in unfair labor practices within the meaning of Sec-tion 8(a)(1), (3), and (5) of the National Labor Relations Act,as amended, herein called the Act. This case was consolidatedwith a proceeding involving objections to conduct affectingthe results of an election (18-RC-8255). The Respondentfiled an answer denying the allegations of unlawful conductalleged in the complaint.Pursuant to notice, a hearing was held before Trial Exam-iner John P. von Rohr in St Paul, Minnesota on October 6,7, and 8, 1970 All parties were represented by counsel andwere afforded opportunity to adduce evidence, to examineand cross-examine witnesses, and to file briefs. Briefs werereceived from the General Counsel and the Respondent onNovember 2, 1970, and they have been carefully considered.''The General Counsel's unopposed motion to correct the transcript ishereby granted71Upon the entire record in this case, and from my observa-tion of the witnesses, I hereby make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTLexington Convalescent & Nursing Home, Inc., is a Min-nesota corporation with its principal place of business locatedin St. Paul, Minnesota, where it is engaged in the operationof a convalescent and nursing home During the calendaryear preceding the hearing herein, Respondent derived inexcess of $100,000 in gross revenues from the operation of itshome. The Respondent concedes, and I find, that it is engagedin commerce within the meaning of the Act.IITHE LABORORGANIZATION INVOLVEDRetail Store Employees Union,Local 789, affiliated withRetail Clerks International Association,AFL-CIO,is a labororganization within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges that on March 23, 1970, Respondentdischarged Lorraine Kippels and Lola Finney, both em-ployed as nurses aides, in violation of Section 8(a)(3) of theAct. Respondent defends on the ground that these employeesvoluntarily terminated their employment, or alternatively,that it had ample grounds for discharging them because theyrefused to pass medications, this being a part of their normalduties.The complaint further alleges, and Respondent denies, thaton and after March 17, 1970, Respondent refused to recog-nize and bargain with the Union in violation of Section8(a)(5) of the Act; and further that Respondent unlawfullyinterrogated employees on March 11, 1970, and that it unlaw-fully interrogated job applicants on June 14, 1970.B.The Organizational ActivitiesHaving been contacted by employee Laurie Meyer, theunion representatives,Kenneth Kokaisel and John Shirts,went to Respondent's nursinghome on the early evening ofMarch 9, 1970 2 Taking the elevator to the third (top) floor,they were met by Lorraine Kippels, one of the alleged dis-criminatees, and directed to a day lounge at the end of thehall.There they met with a group of approximately 11 em-ployees, includingLola Finney, the other alleged dis-criminatee herein. After discussing such matters as employeegrievances and union contacts with other nursing homes, allemployees in attendance signed union authorization cards.At the conclusion of the meeting Kokaisel and Laurie Meyerscirculated around the various floors and solicited other em-ployees to sign union cards. Before leaving, the union repre-sentatives left blank authorization cards with Kippels so thatshe could continue soliciting.The two union representatives came to the home again onthe evening of March 10, 1970,' and this time met with Kip-pels and some of the other employees in a room adjacent tothe nurses' station on the third floor. Kippels and some of theother employees at this time gave Shirts signed authorizationcards which they had obtained from other employees. Duringthe meeting Finney came into the room and asked for and was'Since the issue of company knowledge has been raised in this case, itisnecessarily relevant that the employees' organizational activities be setforth in some detail'All dates hereinafter refer to the year 1970, unless otherwise indicated 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven two or three blank authorization cards. She returnedthem a short while later with the signatures of other em-ployees. After the meeting the union representatives went tothe nurses stations on each floor of the home where theycopied the names of all employees from the work schedulesposted at each of these stations.Louis Thayer is co-owner, vice president, and administra-tor of Respondent nursing home. Thayer testified that he firstlearned of the organizational activities on March 12,at whichtime he received a telephone call at home from an anonymousfemale who advised him that "Mr. Thayer, the union men arehere disrupting our work, trying to get everybody to signunion cards." According to Thayer, on March 14, he receiveda similar anonymous telephone call advising him that unionactivities were taking place at the home.On March 13, the union representatives returned to thehome where they were met by Kippels on the third floor atthe room adjacent to the nurses'station.Kippels at this timegave them additional signed authorization cards.Kippels, itmay be noted, credibly testified that she obtained a total of10 or 12 signed authorization cards as the result of her effortsduring the organizational campaign.On March 15, Union Representative Shirts met Lola Fin-ney at the nurses' station on the third floor, at which time shegave him several signed authorization cards.'On March 17, 1970, the Union at this time having obtaineda total of approximately 47 signed authorization cards,Kokaisal and Shirts came to the Home and met with Thayerfor the purpose of requesting recognition. The details of thismeeting are related to the Section 8(a)(5) aspect of this caseand are discussed later herein.C. Interrogation of Employees and Applicants forEmploymentAbout two days after the inception of the organizing cam-paign,Supervisory Nurse Ethyl Dahl held a conversationwith employees Kathy Gardis and Judy Dahl (no relation),during the course of which she brought up the subject of theUnion. Relating first an unpleasant experience which herhusband had with a union, Dahl asked Gardis if she hadsigned a union card.Gardis said she had.She then asked thesame question of Judy Dahl. Judy said she had not. NurseDahl thereupon shook her finger at Judy and told her that"she had better not have signed one."5On about June 15, 1970, Janet Woodford and JacquelineBell came to Respondent's home to apply for jobs as nursesaides, where they were interviewed by O'Connell. After dis-cussing their qualifications,O'Connell finally asked these em-ployees what they thought about unions, at the same timestatingthere would be no job for them if they were for theunion.When Bell made no response, Woodford stated ineffect that she had no previous experience with a union. 0'-Connell thereupon stated that Respondent was already pay-ing union scale, that the Union couldn't do anything for theemployees and that all it did was to take their money. Theconversation then turned to other matters and the applicantswere finally advised that they would be hired.''Testimony of Shirts. Finney testified that although she passed out unioncards,the total of signed cards returned to her was"under five."'The incident above is set forth in accordance with the undenied andcorroborated testimony of Gardis and Judy Dahl.Conceding that she brought up the subject of unions while interviewingWoodford and Bell,O'Connell gave a different version of the conversationand did not acknowledge that she interrogated the employees,as theytestified.Having considered the testimonyof O'Connell,Icredit the sub-stantially corroborative testimony of Woodford and Bell,as set forth above.I find the questioning by Supervisor Dahl of employees asto whether they signed union authorization cards, particu-larly when considered with the other unfair labor practicesfound herein, to be violative of Section 8(a)(1) of the Act.Similarly violative of the Act was O'Connell's interrogationof job applicants concerning their union sympathies.'D. The Termination of Lola Finney and Lorraine KippelsThe Respondent nursing home commenced operations inSeptember 1968. Mrs. Lola Finney and Mrs. Lorraine Kip-pelswere hired as nurses aides'on October 21, 1968, andMarch 6, 1969, respectively. In contrast to the many youngerpeople employed by the home, it may be noted that Finneyand Kippels are of mature age. Lucia O'Connell, the directorof nursing at the home and next in charge under Administra-tor Louis Thayer, described Finney and Kippels as being"excellent aides."Kippels described the duties of the nurses aides as includ-ing "everything that involved patient care work,plus mop-ping floors, washing walls, setting up and passing food trays,doing treatments"and the like. In addition to the foregoing,some of Respondent's nurses aides are also involved in thepassing of medications. The "passing of meds," as it is fre-quently referred to in the record, simply involves the regularsetting up and distribution of various medicines,in pill orliquid form, but excluding narcotics, to the patients.' It ap-pears that Finney and Kippels, along with some of the othernurses aides,began participating in the passing of medicinesshortly after they were hired. Indeed, the evidence reflectsthat by the early part of 1969 this work took up a substantialportion of the time of the various nurses aides who wereassigned to perform it. As Respondent points out in its brief,the reason for having nurses aides pass medications is to freethe time of licensed personnel for other duties, this appearingto be a common practice in nursing homes in general.In order to better qualify the nurses aides to perform thework described above, it is undisputed that from approxi-mately July 15 to August 15, 1969, the Respondent con-ducted a training program to instruct the nurses aides in thesetting up and administration of medications.This trainingwas not given to all of the nurses aides, but only to thoseselected by the Respondent especially for this purpose. Atotal of eight, including Finney and Kippels, were assigned toattend thetraining classes.'Although Finney attended onlytwo or three of the classes, it is undisputed that she, like theothers, was given a competency test in the passing of medica-tions.Finney passed the test and was regarded as qualified as'This interrogation was inherently coercive and it is immaterial that theapplicants were subsequently hired.Bendix- Westinghouse Automotive AirBrake Co.,161 NLRB 789, 791-792.°This work was described in greater detail by Mrs. Kippels as follows:We were required to go in the med room,take the cardstheyhave theselittlemed cards made out for each patient,what the medication is, theamount of medication given and the hour of the day it is given. We putthese in order by room number, then we set up the 6 o'clock and the9 o'clock p.m. medications,and the 4:30 medications and there werea few 4 o'clock medications. Then when we were finished with this wewould pass the 4 and 4:30. There were a few patients that had 4 o'clock,a few that had 4:30. We passed those. After we were done with that wewent out on the floor and did a few things, charted our 4 o'clockmedications in the book. Then after we were done helping with all theother odd jobs, we went back and passed our 6 o'clock medications. Wecharted those.Then we went back out on the floor and did what wecould and then passed our 9 p.m. medications,charted those and con-tinued on with our work.Thus,attendance of the training classes was not on a voluntary basis.Beverly Moe, assistant supervisor of nurses,informed Kippels and Finneythat they had been selected to take the training. LEXINGTON CONVALESCENT HOMEthe others.10 Upon completion of the course, Finney and Kip-pels continued to spend a substantial portion of their timepassing medications, just as they had done prior to the course.As background to the hereinafter discussed refusals of Fin-ney and Kippels to pass medications in March 1970, whichRespondent asserts as the basis for their terminations, it isnoteworthy that these two employees had earlier complainedabout this aspect of their work as nurses aides. Thus, Finneycredibly testified that on about December 19, 1969, shebecame upset upon learning that she had given the wrongmedication to a patient. She thereupon apprised Thayer andO'Connell of what had happened and at this time stated sheno longer wished to pass out medications. Thayer compli-mented her for alertly discovering the mistake and stated thatshe would profit by the experience. Finney thereafter con-tinued to do this work. In about late January 1970, Kippelsand Finney ascertained that various pills, medicines, andliquors were missing from the medicine room where theywere kept under lock and key In keeping with their duties,each of these employees had keys to the room. Kippels toldseveral nurses that she did not wish to be responsible for themissing items and therefore she did not wish to pass themedications. She continued to do so, however. In early Feb-ruary 1970, Finney observed that certain medicines and liq-uors were missing She reported the matter to O'Connell,stated that she felt she was a "suspect" because she had a keyin her possession, and at the same time advised O'Connellthat she no longer wished to pass medications to the pa-tients " Notwithstanding this protestation (to which KinneysaidO'Connell made no response) Kinney thereafter con-tinued in this work. In about the middle of February 1970,Kippels went to O'Connell and advised that she did not wishto continue distributing medications to the patients becauseof the apparent stealing that went on from the medicineroom However, there again being no response from O'Con-nell,Kippels continued to perform this task.On March 15, 1970, Kippels ascertained that one of thepatients had allegedly been over tranquilized because of analleged overdose of tranquilizers, could not be awakened, andwas taken to a hospital 12 In the belief that this occurred,Kippels went to Mrs Martha Corey, concededly a supervi-sory nurse, and advised Corey that she would no longer passmedications to the patients. It is undisputed that she did notdo so from this time until her termination on March 23, 1970.On March 19, 1970, Mrs. O'Connell held a periodic meet-ing with all of the nurses aides in the chapel area of thenursing home. According to the credited and corroboratedtestimony of Finney and Kippels, during this meeting both ofthese employees advised O'Connell that they would no longerpass out medications Specifically, Finney told O'Connell that" ° At one point during the course, O'Connell stated that those who passedout medications would receivea wage increaseEventually, upon comple-tion of the course, all except one of the employees who took the coursereceived a 10 cent increase However, the record leaves some doubt as towhether the increases were given as compensation for completing the courseor whether these were normal merit type increases which would have beengiven in any event While I credit the testimony of Finney and Kippels tothe effect that the only wage increases they ever received resulted from theirindividually going in to see Thayer and asking for one, I deem the matteras of little significance in determining the issues herein" The credited testimony of Finney I do not credit the testimony ofO'Connell, whose credibility is discussed later herein, that neither Finneyor Kippels ever advised her that they objected to passing medications untilthe Thursday preceding their termination11While it appears that there was some difficulty in arousing this patient,Respondent witnesses testified that the patient fell and broke his leg and thatthis was the reason for his being taken to the hospitalWithout making anyfinding that this patient in fact was overtranquilized, I do find Kippels wasled to thebeliefthat this is what occurred73she had not passed meds since March 15 and that she did notintend to do so in the future.She againgave her reasons, asstated above Kippels also told O'Connell that she would notpass out meds any longer, stating that she did not want to beresponsible for passing out wrong medications and that shehad heard she would be liable for any such mistake in a civilsuit.At about this time anothernurses aide,Mrs. Schlinger,spoke up to say that she would notpassmeds any morebecause her attorney advised her that she would be held liablein a civilsuit if she made any mistakes. O'Connell repliedmerely that her (nurses') license would cover the nurses aidesin the event of any such mistake Moreover, notwithstandingthe statements of the three nurses aides that from thenceforththey would decline to pass meds, O'Connell did not counterwith any statement to the effect that this would remain a partof their duties or that they would be subject to disciplinaryaction if they did not perform this workOn March 21, 1970, Kippels was broached by Mrs. MarthaCorey, a supervisory nurse, who directed her to set up andpassmedications. Kippels refused, stating that she had "toldthem" she would not pass out any more medications Coreybecame angry and reported the matter to Lawrence Trana,the assistant administrator and a co-owner of the nursinghome Trana and Corey thereupon went to Kippels andTrana asked that she do the work. Kippels at first refused.Stating first that she had informed O'Connell that she nolonger would perform this job, she proceeded to give a de-tailed account of her reasons for wishing to discontinue thisjob.When she finished Trana finally stated, "Well, as a favorto me would you do them, please do them tonight, and I willtalk to Mr. Thayer and Mrs. O'Connell about your grievanceson Monday " Kippels replied, "All right, Mr. Trana, as afavor to you I will do it tonight, but now you know that I haveinformed you also, I am not going to do it anymore This isthe last time.""Following a weekend which she had off, Finney reportedtowork at 2:30 p.m. on Monday, March 23, 1970 Afterstartingto work on the third floor, she was told that she wasbeing rotated and should report to the first floor l° Not longafter beginning work on the second floor, O'Connell came upand told Finney that she "was supposed to be setting upmeds."When Finney responded that Nurse Jeske was doingthis work, O'Connell replied, "She has other things to do, andif you don't pass out those meds you are terminated." Finneythereupon stated that she would talk to Thayer O'Connellwalked away. Finney at this point went up to Nurse Jeske andsaid, "Did you hear that?" Jeske replied "Yes, I did hear that.Iam settingup meds." Finney thereupon telephoned theoffice and received permission from the office girl to seeThayer Finney testified that she went to Thayer's office andthat O'Connell "brushed pastme comingout of that office "As will be indicated, shortly thereafter Kippels also came tothe office to see Thayer. However, what transpired wassummed up in the credited testimony of Finney as follows:Well, I walkedin, I said,"Mrs O'Connell says I amterminated if I don't pass the meds " He said, "That'sright." I said, "Well, she is a week late. I told her thatIwasn'tpassingmeds and haven't passed meds sinceMonday." And I said, "I gave her the reasons. I told herabout the thefts of the liquor and the wine," and I toldhim about the meds missing, and he says, "Lots of thingsare going on" . . . yes.He said,"We gave you a dime" The above incident is set forth in accordance with Kippels' testimonyWithout testifying in as much detail, Trana conceded that the incidentoccurred substantially as related by Kippelsi°This was in accordance with Respondent's practice of rotating thenurses aides from one floor to another 74DECISIONSOF NATIONALLABOR RELATIONS BOARDraise to pass meds." I said, "This is news to me, is thefirst of my knowledge, the only raise I got was when Iwould come down here and ask for a raise, and wouldtellyou about different aides that were making morethan I was making with less seniority and weren't doingasmuch." ... Oh, and I told him Mrs. Schlinger hadsaid something we could be handled in a civil suit. Hesaid, "Mrs. O'Connell's license covers you." I said,"Well, I have a manager operator's license and my li-cense doesn't cover a nonlicensed operator." And so wetalked on and he proceeded to bring out some manualthat he has for his other place ... and was giving me awage scaleout of that, which I wasn't interested in be-cause. . . well, about that time Mrs. Kippels came intothe room, and she told him that she understood, she toldhim she had been fired because she didn't pass the meds,Mrs. O'Connell had told her, and he said that is right.And I believe he was telling us about the rate of pay fromCapitol View and we were making more according tothat scale.Shortly after that Mr. Trana came in and Mr. Thayerwas talking about out of thatmanual,Mr. Trana said,"Louie," and tried to shush him up, and then he said,"We have anappointmentat 5 o'clock." And so he gotup and came out.Q. (By Mr. Jahn) Is that how the meeting ended?A. Yes.TRIAL EXAMINER: I would like to ask one questionand that is this: When you went into Mr. Thayer's officeand you talked with him in there as you have testified,did he indicate in any way at that time that if youchanged your mind you would go out and pass the meds,that you still would be retained?THE WITNESS: No, but I did say tohim, I said, "It isas simple as this, Mr. Thayer. You sign where I am notliable, if I would make mistake in passing these meds andIwill go right back out there and pass them."TRIAL EXAMINER: Then what did he say?THE WITNESS: That is when he said that "You arecovered by O'Connell."TRIAL EXAMINER: Well, during the entire conversa-tion did either he say that "you are finished" or did yousay "I quit" or was this something that just happened asyou say the meeting ended and you never came back?THE WITNESS: When I walked in I told him Mrs. 0'-Connell had terminated me because I am not passing themeds, and he said, "That's right."TRIAL EXAMINER: All right.Meanwhile, after Finney had refused to pass medicationsand while she was in Thayer's office, O'Connell came up tothe third floor and told Kippels to go to the first floor and passthe medications.When Kippels responded that Finney andNurse Jeske were on the first floor, O'Connell stated, "Mrs.Finney refused to do the medications and she was terminatedimmediately, and if you don't go to the first floor and passmedications you are also terminated immediately." Withoutsaying anything further, Kippels went to the first floor andtold Nurse Jeske that O'Connell had told her to come downand pass meds, but that if she did not she was terminated.Jeske thereupon related how O'Connell had terminated Fin-ney and that Finney was in Thayer's office. When Kippelsthen stated that she was not going to pass the meds, Jeskestated, "Well, I don't blame you, I am here to do the meds,but they wanted me to go out on the floor and supervise." Atthis point Kippels left and went to Thayer's office. It is undis-puted that Trana entered at about the same time. With Fin-ney still present, the discussion then continued much in themanner related in Finney's testimony, as set forth above.15Kippels credibly testified that at the end of the meeting whenTrana reminded Thayer that they had a 5 o'clock appoint-ment, she said, "Well, come on, Lola, we are fired let's go."There was no response to this remark and they left the office.Kippels went to the third floor and told a nurse (Mrs. Rich-ardson) that she had been fired. Although Richardson askedher to stay and work, Kippels went to the lounge where shetelephoned Union Representative Kokaisal and advised thatshe and Finney had been discharged. Kokaisal and Shirtspromptly came to the home. Finney, upon leaving the office,went to the first floor and picked up some dinner trays fromsick patients. She was notified when the union representativesappeared. After some discussion among themselves, they allleft the premises.E.Events After the TerminationsOn the day after Kippels and Finney were terminated,March 24, 1970, Thayer wrote to each of these employees asfollows:Dear Mrs. Kippels, [and Mrs. Finney]Mrs. Moe conducted a class for Nurses Aides instructingthem in the passing of medications, and the administra-tion agreed with the Supervisors to give these Aides a100 an hour raise as compensation for the added respon-sibility of passing medications.The following employees were included in this group onSeptember 1, 1969: Judy Dahl, Lola Finney, LorraineKippels,RobertMorse, Judith Schlinger, CharlienMack, and Evelyn Reiter.On March 23, 1970, you refused orders both from theDirector of Nurses and the Administrator of this hometo pass medications. You also walked out in the middleof an assigned shift of duty.In view of these circumstances, you are officially notifiedthat your employment with the Lexington NursingHome is terminated. Your final paycheck is enclosed.As part of its personnel records, Respondent maintains theemployment applications of the employees in its files. Theseforms are actually more than applications for employment,for they also include spaces for such data as "Periodic evalua-tion of employee," "Employment Record,," "Time away fromJob" and "Termination of Employment," the latter includingspace for "Date of Termination" and "Basis of Termination."It is undisputed that Mrs. O'Connell entered in handwritingthe following notation in the space provided for "Basis forTermination" on Finney's application:Refused to pass medications. Had been especiallytrained for this specific work. Said on 3-19-70 she hadnever wanted to pass meds, but was made to. This isuntrue and she had never once indicated by word oraction she didn't want to do it. Also evidence points tofact she may be one of prime agitators trying to getUnion in. (3-26-70)Similarly, O'Connell made the following entry in the samespace on Kippel's application:Refused to pass medications. She had received an in-crease in salary for express purpose, after being trained,to pass medications. (Evidence indicates she may be oneof prime agitators for getting Union.) 3-26-70" As noted in Finney's testimony, Thayer discussedthe ratesat CapitolView and referredto a "manual."As clarified in the testimony of Kippelsand Thayer, it is undisputed that during the conversation Thayerproduceda copy of the Capitol View collective-bargaining agreementand referred toitwhen assertingthat he was paying thenurses aides a wage rate that was"over the scale,"as thereinprovided. LEXINGTON CONVALESCENT HOMEFinally, the General Counsel introduced evidence concern-ing a telephone call which Mrs John Schmaus, a neighbor ofMrs. Kippels, had with Mrs O'Connell on about April 28,1970Mrs Schmaus testified she made the call on behalf ofMrs Kippels because Kippels was worried about receiving anunfavorable character reference. Thus, according to the un-denied testimony of Mrs Schmaus, she at this time calledO'Connell at the nursing home and asked for a characterappraisal of Kippels After some conversation in which 0'-Connell described Kippels as a "real good nurses aide,"Schmaus finally asked, "If you had it to do over again, wouldyou re-hire Mrs. Kippels?" O'Connell replied, "No, I wouldnot, because at the time I didn't know she was working forthe union."F AdditionalFacts,Conclusions as to the DischargesPreliminarily,it should be stated that I find no merit inRespondent's contention that Finney and Kippels voluntarilyseparated themselves from Respondent's employ, and that ittherebyis absolved from any liability under theAct. Sufficeit to say that from the testimony I have credited I haveheretofore found that these employees weretold byRespond-ent representativesthat theywere terminated upon theirrefusal to pass medications.Moreover,in his letter of March24 to each of these employees,Thayer specifically stated,interalia,"you are officially notified that your employment withthe Lexington Nursing Home is terminated " In any event,the circumstances of the employees'leaving having beenpreviously noted,I turn now to the merits of the case.Asidefrom General Counsel's contention that Respondentdeliberately"created the incident"which led to the termina-tions, a matter upon which I will comment on later, therecord leaves no doubt that the passing of medications con-stituted a regular partof theduties of the nurses aides whowere qualified to perform this work.It is therefore self evidentthat under normal circumstances Respondent would haveevery justification to discharge any qualified nurses aide, in-cluding Finney and Kippels, who would fail or refuse toperform their duties in this regard.Uponthe entire record,however, and notwithstanding that a valid reason may haveexisted for the termination of these employees,I am satisfiedand find that a motive for Respondent's discharge of theseemployees was based upon anti-union considerations 16 In-deed,in so finding,I principally rely upon the equally self-evident fact that a reason for the termination of Finney andKippels, as reflected in Respondent's own personnel recordsof these employees,was because Respondent knew or sus-pected each of them of being one of the "prime agitators" for"trying to get the union in " So damaging is this to Respon-dent's case that it might well be characterized as that type of"direct evidence of a purpose to violate the statute [which] israrely obtainable."SeeHartsellMills Co. v. N. L.R. B.,111F.2d 291, 293 (C.A. 4),N.L.R.B. v. SouthlandMfg. Co.,201F.2d 244, 245-246 (C.A4);N.L.R.B. v.Melrose ProcessingCo., 351 F.2d 693,(CA. 8).In arriving at the findings and conclusions stated above, Ihave not overlooked O'Connell's testimony to the effect thatshe entered the first basis for the terminations on the sameday as the terminations,but that the second basis(concerningthe two employees being the prime agitators for getting theunion in)was not entered until three days later,at which timesome employeestold her ofFinney's and Kippel's union ac-" It is well settled that dischargesof employeesare violativeof the Actif they arepartly motivatedby union activity,even though the dischargesmay havebeen basedupon otherreasons aswellNL R B v JamestownSterling Corp,211 F 2d 725 (C A2),NL R B v West Side Carpet Clean-ing Co, 329 F 2d 758 (C A 6)75tivities.O'Connell did not impress me as a forthright witnessand I do not credit this testimony Aside from my observationof her demeanor as she testified, her lack of forthrightness isdemonstrated in the record itself. Thus, for example, oncross-examination O'Connell first testified that the time shelearned aboutanyunion activity" was not until a day or twoafter Finney and Kippels were dischargedWhen referred toher pretrial affidavit, however, she conceded that in fact shelearned of the union activity on March 17, 1970, after aservice at the home In also asserting that she did not learnthat Kippels and Finney were active in the Union until aftertheywere terminated, O'Connell testified that this wasbrought to her attention by some of the employees. Whenasked to name these employees, O'Connell stated, "I couldn'tspecifically state their names There were so many that cametome." Not only do I find it hard to believe O'Connell'stestimony that she could not recall the names of any em-ployees who came to her, but her admission thatmany em-ployeescame to her with such information is a further mani-festation that she had knowledge of or had reason to suspectthat Finney and Kippels were active for the Union pnor totheir being discharged.18Returning to March 23, the day of the discharges, somefurther facts are here in order. As mentioned earlier, on themorning of this date Union Representatives Shirts andKokaisal came to the home to pursue their organizationalactivities.While visiting with employees in the lower lounge,Trana entered and asked that they go with him to Thayer'soffice. They did so, at which time Thayer instructed them notto use the building for union activities."When Kokaisalproposed that they confine their activities to the coffee shopduring nonworking hours, Thayer suggested that they con-tact his attorney and gave them his attorney's card. Accord-ing to the testimony of Kokaisal and Shirts, during the courseof this conversation Thayer also stated that two of the Un-ion's best supporters were spending 40 hours a week talkingunion, that it was in the hands of his attorney, and that theymight be fired before the election. Thayer denied that hethreatened to fire anyone during this conversation, but saidthat he just told the union representatives that one of hisemployees (whom he did not then name) was spending "toomuch time with the union already." I credit the corroboratedtestimony of Kokaisal and Shirts that Thayer made the state-ment concerning which they testifiedItwas also on the morning of March 23, according toThayer, that Trana came to his office and advised him thatMrs. Kippels had refused to pass medications on the preced-ing Friday, March 21.20 Concerning his next step, Thayertestified, "I went to Mrs. O'Connell and we discussed theproblem. I told her that the nurses were being paid extra topass medications [and] must continue to do work assigned orthat she should use her power to enforce my regulations."When asked if O'Connell made any response, Thayer tes-tified, "I don't think we had any other discussion. We justterminated it that way." One inconsistency between Re-spondent witnesses might here be noted. Thus, although" Or, as she put it, "when I first found out the union was trying to getin"1°While there is no direct evidence of Company knowledge of the unionactivities of these employees, I reject Respondent's contention that it in factdid not have such knowledge Clearly, this is established by Respondent'sown admission to this effect as it appears on the aforenoted applications ofeach of these employees Since I deem this a sufficient basis for this finding,Ifind it unnecessary to discuss other aspects of the evidence alluded to inthe General Counsel's brief as a basis for inferring company knowledge CfN L R B v Melrose Processing Co, supraTestimony of Thayer30 It will be recalled that Kippels in fact so indicated to Trana at that time 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDThayer testified that he went to O'Connell only about Kippelsand that he only told O'Connell to "use her power to enforcemy regulations," O'Connell testified that Thayer at this timespoke to her about both Kippels and Finney and at the sametime gave her instructions to terminate them if they did notperform the duties in question. It may be further noted thatassuming O'Connell's testimony to be correct, there is noindication as to the source of Thayer's information concern-ing Finney." While the foregoing inconsistencies are not inthemselves determinative of the issue herein, I have pointedthem out in some detail because they do have a bearing uponthe believability of Respondent's entire defense in this case,including the credibility of its principal witnesses.Whether or not Respondent deliberately created the inci-dent which foreseeably would give it an excuse for the termi-nations, as General Counsel appears to contend, I am pur-suaded that neither Finney or Kippels would have been soprecipitately discharged on March 23, 1970, absent their un-ion activities. O'Connell described these employees as havingbeen "excellent aides." Thayer conceded that he regardedthem as being his two best nurses aides. In view of the admit-ted shortage of regular nurses at Respondent's nursing home,itwould seem highly unusual that Respondent would soabruptly terminate these experienced nurses aides for thereasons asserted by it, without giving the matter its morethorough consideration.22 As previously noted, Kippels ad-vised Mrs. Corey on March 15 that she would no longer passmedications, which she in fact never did thereafter, and onMarch 19 Finney and Kippels specifically advised O'Connellthat from thenceforth they would not participate in this work.Since this condition thus prevailed for approximately oneweek before their termination, it is peculiar that Respondentwould not bring the matter to a head, if indeed it regardedit as so eminently serious, until after the Union's request forrecognition on March 17, and more especially, after the ap-pearance of the union representatives at Respondent's homeon the morning of the day of the discharges. Further, it issignificant that at least three other nurses aides (RobertMorse, John Schultz, and Charlene Mack) also declined topassmedications and were not reprimanded or penalizedtherefor, notwithstanding that they were qualified to performthis work and that they had also taken the training coursepreviously referred to. Thus, Thayer conceded that CharleneMack "did not choose to pass medications," and that RobertMorse "passed medications for a short time and then askedto be relieved."With respect to Schultz, it was Kippels' un-controverted testimony that he discontinued passing medica-tions because he let it be known that he did not wish to engagein this work any further.Finally, as further reflecting upon Respondent's motivesherein, the record leaves no doubt of Respondent's animustoward the Union. That Respondent was hostile to the union-ization of its employees is amply demonstrated not only bythe very statements reflected in the personnel records withrespect to its reasons for the terminations of Kippels andFinney, as previously set forth, but additionally, as discussedelsewhere herein, by Dahl's interrogation of employees justprior to March 17, by O'Connell's manifestly unlawful inter-" Thus,Thayer testified that Trana came to him only about Kippels-anditwas only Kippels who spoke to him on the preceding Friday about notpassing medications any further." On cross-examination,with reference to the termination discussionwhich he had with Kippels and Finney on March 23,Thayer testified,.. and I did the same thing again this day, I tried to talk them [Kippelsand Finney]into staying,and I did the same thing again this day, I tried totalk them into staying,you are getting paid more than the scale,we wantyou,,you are our best employees,itwill be a loss to the home if you are notwith us."Ido not credit this testimony.rogation of two applicants on June 15, 1970, and by O'Con-nell's statement to Mrs. Schmaus to the effect that she wouldnot have hired Kippels had she known that Kippels wouldlend support to a union in the future.Upon the entire record herein, and for the reasons statedabove, I find and conclude that the discharges of Finney andKippels were largely prompted by a purpose to discourageunion membership and activity among the employees andthat Respondent thereby violated Section 8(a)(1) and (3) ofthe Act.G. The Refusal to BargainOn March 15, 1970, Union Representatives Kokaisal,Shirts and Jerry Richgels went to see Harry and GeorgePeterson at the Capitol View Nursing Home. This nursinghome, of which the Petersons are co-owners, at this time wasparty to a collective bargaining agreement with the ChargingUnion. The Petersons, together with Trana and Thayer, arealso co-owners of the Respondent nursing home. On the occa-sion of this visit the union representatives stated that they hadsigned up a majority of the employees at the Respondenthome and that they wished to have a card check for thepurpose of obtaining recognition. Richgels suggested that theMinnesota State Labor Conciliator make the card check. ThePetersons responded that such matters were left up toThayer, since he was administrator of the Lexington home,and that it would be necessary to obtain any such agreementfrom him.On the following day, March 17, the same union represen-tatives called upon Thayer at the Lexington home. Accordingto the credited and corroborated testimony of Kokaisal andShirts, they at this time advised Thayer,inter alia,that amajority of the employees had signed union authorizationcards and that the Union wished recognition as the bargain-ing agent. Richgels again suggested that the Minnesota Con-ciliator be utilized to make a card check. Thayer declinedrecognition, stating that he was already paying union scaleand that the employees did not need a union. When the unionrepresentatives thereupon repeated their request, Thayer re-sponded that they would have to see his attorney. UponRichgels' request for the name of his attorney, Thayer toldRichgels to leave his card and that he would have his attorneycontact the Union." The Union representatives thereupondeparted and went to the Regional Office of the Board wherethey filed the representation petition in 18-RC-8255.The complaint alleges, the Respondent's answer admits,and I find the appropriate unit to consist of all employees ofRespondent, including regularly scheduled part-time em-ployees, excluding office clerical employees, licensed practicalnurses, registered nurses, the administrators and other super-visors and guards as defined in the Act.24 It is undisputed, andI find, that on March 17, 1970, there were 88 employees inthe aforesaid unit and that at this time the Union had signedauthorization cards from 47 of the said employees. Thesecards clearly authorized the Union to represent these em-_'Concerning this conversation, Thayer testified that it lasted but a fewminutes. He said that Richgels merely informed him that they wanted to"sign up a union," whereupon he replied that they would have to see hislawyer. He said that Richgels then stated "I can't talk to you" and that theunion representatives then departed. As indicated, I credit the corroboratedtestimony of Kokaisal and Shirts set forth above." I reject Respondent's contention that the Section 8(a)(5) allegationmust fall because the Union representatives did not spell out the appropriateunit at the time of their meeting with Thayer on March 17. Admittedlyfamiliar with the contract between the Union and another area nursing homeof which he was part owner, Thayer undoubtedly was familiar with the unitsought by the Union. LEXINGTON CONVALESCENT HOMEployees for the purposes of collective bargaining and Re-spondent does not challenge their authenticity or validity.Accordingly,I find that on March 17, 1970, the date of theUnion'sdemand for recognition,the Union represented amajority of the employees in the appropriate collective bar-gaining unit.I have heretofore found that, subsequent to the demand forrecognition and the filing of the election petition,Respondentengaged in unfair labor practices violative of Section 8(a)(1)and (3)of the Act Particularly serious was its discriminatorytermination of two key union adherents,such conduct longbeing recognized by the Board and the Courts as a classicmethod of undermining the employee's free selection of abargaining representativeN.L.R.B.v.Longhorn TransferService,346 F.2d 1003, 1006 (C.A.5).Accordingly, I findthat by refusing to bargain with the Union and thereafterengaging in a series of unfair labor practices which werecalculated and tended to undermine the Union'smajoritystatus, the Respondent violated Section 8(a)(5) and(1) of theAct Further, I find that Respondent's conduct was of sucha pervasive character as to require a bargaining order ratherthan a second electionN.L.R.B.v.Gissel Packing Company,395 U.S.575, 615-616.H. The Objections to the ElectionIn view of the recommended remedial order herein, itwould appear unnecessary to rule on the objections to theelection which have been consolidated for hearing with theinstant unfair labor practice case. However,I find and meritto objection number three, which involves the discriminatorydischarges of Mrs. Finney and Mrs Kippels.Objectionsnumbered one and two having been abandoned, it is recom-mended that they be dismissed.25IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in Section III, above,occurring in connection with the operations of Respondentset forth in Section I, above, have a close,intimate and sub-stantial relation to trade, traffic and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.V THE REMEDYHaving found that Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1), (3) and(5) of the Act,Iwill recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies ofthe Act.I have found that Respondent discriminatorily dischargedLola Finney and Lorraine Kippels I will therefore recom-mend that Respondent offer them immediate and full rein-statement to their former or substantially equivalent positionsand make them whole for any loss of pay they may havesuffered by reason of the discrimination practiced againstthem,by payment to them of a sum equal to that which theywould normally have earned from the date of their discrimi-nation to the date of reinstatement,less net earnings duringsaid period,if any. The backpay provided,herein shall becomputed in accordance with the Board's formula set forthinF.W.Woolworth Co.,90 NLRB 289, with interest thereonat the rate of 6 percent per annum computed in a mannerprescribed inIsis Plumbing&Heating Co.,138 NLRB 716." The petition was filed on March 17,1970, and the election was heldon May 7,1970 There were 29 votes cast for the Petitioner and 38 against77Having found that Respondent unlawfully refused to bar-gain with the Union on and after March 17, 1970, when thelatter represented a majority of Respondent's employees in anappropriate unit and having found that Respondent engagedin a series of unfair labor practices prior to the election ofMay 7, 1970, I shall recommend the issuance of an orderdirecting Respondent,upon request, to bargain with the Un-ion as exclusive representatives of all employees in the unitherein found appropriate.I shall also recommend that thepetition filed in Case 18-RC-8255 be dismissed.Because ofthe nature and extent of the unfair labor practices engaged inby the Respondent,which evince an attitude of opposition tothe purposes of the Act in general,Ideem it necessary torecommend that Respondent cease and desist from in anyother manner infringing upon the rights of employees guaran-teed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and conclu-sions, and upon the entire record in this case, I hereby makethe following.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3. By coercively interrogating employees and applicants foremployment concerning their union sympathies and activi-ties,Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.4.By discharging Lola Finney and Lorraine Kippels be-cause they assisted and supportedthe Union, thereby dis-criminating in regard to their hire and tenure of employment,in order to discourage membership in and activity on behalfof the Union,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(3)of the Act.5.All employees of Respondent,including regularly sche-duled part-time employees,excluding office clerical em-ployees, licensed practical nurses, registered nurses, the ad-ministrator and other supervisors and guards as defined in theAct, constitute an appropriate unit for the purposesof collec-tive bargaining within the meaning of Section9(b) of the Act.6.By refusing to recognize and bargain with the Union asthe duly designated collective bargaining representative of itsemployees,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5)of the Act.7.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theActRECOMMENDED ORDER26Upon the foregoing findings of fact and conclusions of law,and the entire record in this proceeding,and pursuant toSection 10(c) of the National Labor Relations Act, asamended,Irecommend that Lexington Convalescent &Nursing Home, Inc., its officers,agents, successors, and as-signs, shall:26 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided by Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions,and order andall objections thereto shall be deemed waived for all purposes 78DECISIONS OFNATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a) Coercively interrogating employees and applicants foremployment concerning their union sympathies and activi-ties.(b) Discouraging membership in the Union, or in any otherlabor organization, by discharging employees or otherwisediscriminating in respect to their hire or tenure of employ-ment.(c)Refusing to bargain, upon request, with Retail StoreEmployees Union, Local 789, affiliated with Retail ClerksInternational Association, AFL-CIO, as the exclusive repre-sentative of the employees in the following appropriate unit:All employees of Respondent, including regularly sched-uled part-time employees, excluding office clerical em-ployees, licenses practical nurses, registered nurses, theadministrator and other supervisors and guards asdefined in the Act.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to join or assist theUnion or any other labor organization, to bargain collectivelythrough representatives of their own choosing and to engagein concerted activities for the purposes of collective bargain-ing or other mutual aid or protection or to refrain from anyand all such activities.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a) Offer to Lola Finney and Lorraine Kippels immediateand full reinstatement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positions and makethem whole for any loss of pay they may have suffered as aresult of the discrimination practiced against them, in themanner set forth in the Section of this Decision entitled "TheRemedy."(b) Notify the above-named employees, if presently servingin the Armed Forces of the United States, to their right to fullreinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training andService Act, as amended, after discharge from the ArmedForces.(c)Upon request, bargain collectively with Retail StoreEmployees Union,Local 789, affiliated with Retail ClerksInternational Association,AFL-CIO,as the exclusive repre-sentative of all the employees in the above-described appro-priate unit, and embody in a signed agreement any under-standing reached.(d) Preserve and, upon request, make available to theBoard or its agents,for examining and copying,all payrollrecords, social security payment records, timecards,person-nel records and reports, and all other records necessary toascertain any backpay due under the terms of this Recom-mended Order.(e) Post at its plant in St. Paul, Minnesota,copies of thenotice attached hereto and marked"Appendix."27 Copies ofsaid notice,to be furnished by the Regional Director forRegion 18, shall,after being duly signed by a representativeof Respondent, be posted by Respondent immediately uponreceipt thereof and maintained by it for a period of 60 con-secutive days thereafter,in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensure thatsaid notices are not altered,defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 18, in writing,what steps Respondent has taken to comply herewith.2BIT IS FURTHER RECOMMENDED that the election con-ducted on May 7, 1970, be declared anullity and that thepetition filed in Case 18-RC-8255 be dismissed.IT IS FURTHER RECOMMENDED that the Union's objec-tions to the election numbered 2 and 3 be dismissed." In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify the Regional Director forRegion 19 in writing, within 20 days from the date of this Order what stepsRespondent has taken to comply herewith."